DETAILED ACTION

Rejoinder
Claims 21 and 24-42 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of hemostatic agents, as set forth in the Office action mailed on 06 January 2022, is hereby withdrawn because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be previously cited McJames et al. (US Patent Application Publication 2014/0031912). McJames et al. discloses anchorage devices comprising a mesh substrate (abstract).  In one such embodiment, there are two mesh substrates which are sealed around the perimeter and define a pocket inside into which an implantable medical device can be inserted (figures 6A-6B & paragraphs [110-114]).  The mesh can be coated on one or both sides with a hemostatic agent, such as chitosan or oxidized regenerated cellulose, and the other side can optionally be coated with a drug or combination of drugs, such as rifampin and minocycline (paragraphs [118-120]).  This differs from the claimed invention, as these drugs are homogeneously distributed within the fibers of the mesh, and are not coated (which is the teaching of the prior art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699